       Case 2:20-cv-01725-TLN-DB Document 6 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DAVID K. EASTMAN,                                 No. 2:20-cv-1725 DB P
11                       Petitioner,
12            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    PATRICK COVELLO,
14                       Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1). The matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On September 8, 2020, the undersigned issued an order directing petitioner either to

20   submit an application to proceed in forma pauperis or to pay the filing fee. (ECF No. 3). At that

21   time, petitioner was given thirty days to comply with the court’s order, and he was warned that

22   failure to do so might result in the court recommending that this action be dismissed. (See id. at

23   2). Thirty days have now passed, and petitioner has neither filed an in forma pauperis

24   application, nor has he paid the filing fee.

25          Accordingly, IT IS HEREBY ORDERED that a District Court Judge be randomly

26   assigned to this action.

27   ////

28   ////
                                                       1
      Case 2:20-cv-01725-TLN-DB Document 6 Filed 10/20/20 Page 2 of 2


 1           IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice
 2   for failure to file an application to proceed in forma pauperis, or in the alternative, to pay the
 3   filing fee.
 4           These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
 6   being served with these findings and recommendations, petitioner may file written objections
 7   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 8   and Recommendations.” Petitioner is advised that failure to file objections within the specified
 9   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
10   (9th Cir. 1991).
11   Dated: October 19, 2020
12

13

14

15   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/east1725.noifp.of&r
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
